** CERTIFICATE OF INDEBTEDNESS — DEPOSITS — INVESTMENTS ** (1) A SCHOOL DISTRICT TREASURER MUST PAY A PROPERLY PRESENTED WARRANT WHEN THERE IS SUFFICIENT CASH TO PAY IT AND MAY NOT MARK THE WARRANTY "NON- PAYABLE" PURSUANT TO 62 O.S. 475 [62-475], 68 O.S. 551 [68-551], 68 O.S. 552 [68-552] (2) FUNDS HELD BY A SCHOOL DISTRICT IN LAWFUL INVESTMENTS PURSUANT TO 62 O.S. 348.1 [62-348.1] 70 O.S. 5-115 [70-5-115] OR TIME DEPOSITS PURSUANT TO 62 O.S. 87 [62-87], WHICH ARE NOT "READY" MONEY OR HELD IN DEMAND DEPOSITS ARE NOT INCLUDED IN THE TERM "CASH" AS IT IS USED IN 62 O.S. 475 [62-475], 62 O.S. 551 [62-551] OR THE TERM "MONEY" AS IT IS USED IN 62 O.S. 552 [62-552] AND THEREFORE, THE TREASURER MAY DISREGARD SUMS SO INVESTED OR DEPOSITED WHEN DECIDING WHETHER A WARRANT IS "PAYABLE" OR "NON-PAYABLE".  (3) WHEN AUTHORIZED BY THE BOARD OF EDUCATION UNDER 62 O.S. 348.1 [62-348.1], A SCHOOL DISTRICT TREASURER HAS A DUTY TO INVEST ONLY THOSE FUNDS WHICH ARE NOT NECESSARY TO MEET SCHOOL DISTRICT OBLIGATIONS AND TO INVEST THESE FUNDS IN SUCH A MANNER THAT WILL REASONABLY INSURE THAT SUFFICIENT CASH IS AVAILABLE TO PAY WARRANTS AS THEY BECOME DUE PURSUANT TO 62 O.S. 553 [62-553] (4) THERE IS A GENERAL DUTY ON THE PART OF SCHOOL DISTRICT TREASURER TO LIQUIDATE THE LAWFUL INVESTMENTS OF A SCHOOL DISTRICT PURSUANT TO 62 O.S. 348.1 [62-348.1] 62 O.S. 348.2 [62-348.2] TO PAY OUTSTANDING WARRANTS WHEN IT CAN BE DONE WITHOUT UNDUE LOSS OF SUCH LIQUIDATION. HOWEVER, THE SCHOOL BOARD, IN ITS DISCRETION MAY STILL AUTHORIZE THE LIQUIDATION OF INVESTMENTS WHICH WILL RESULT IN A RELATIVELY SMALL MONETARY LOSS WHEN THE BOARD DETERMINES THAT IT WOULD BE PRUDENT TO AVOID OTHER MONETARY OR NON-MONETARY LOSSES.  (5) INTEREST THAT WILL ACCRUE ON OUTSTANDING, UNPAID WARRANTS PURSUANT TO 62 O.S. 476 [62-476] IS NOT A "DEBT" WITHIN THE DEBT LIMITATION PROVISIONS OF ARTICLE X, SECTION 26 BUT A BOARD OF EDUCATION SHOULD INCLUDE SUCH AN ESTIMATE OF ACCRUED INTEREST ON WARRANTS IN ITS ESTIMATE OF NEEDS FOR THE FISCAL YEAR.  CITE: 62 O.S. 475 [62-475], 62 O.S. 552 [62-552], 62 O.S. 551 [62-551], 25 O.S. 1 [25-1], 62 O.S. 348.1 [62-348.1], 62 O.S. 248.2 [62-248.2], 62 O.S. 553 [62-553], 62 O.S. 87 [62-87], 70 O.S. 5-135 [70-5-135](I), OPINION NO. 91-003 (THOMAS L. SPENCER)